Title: From Alexander Hamilton to Caleb Swan, 23 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


Head QuartersPlainfield N JerseyMay 23rd 1800
Sir
I have just received your letter of the twenty first instant. I did contemplate, as the most expedient arrangement, the transmission of the requisite funds, for settling with the troops to the Deputy Pay Master Generals, but hope that the plan you have adopted will answer the end. I am, however, not without apprehensions that it may occasion delay.
You will recollect that, by an existing law the troops are entitled to rations or an equivalent in money, untill they reach their homes, at the rate of twenty miles per day. You will make an estimate of the funds necessary to meet this expenditure, and forward it also.
C. Swan Esqr.

 